Citation Nr: 1818800	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-32 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

M. Watson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970, including in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) from a rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan issued in November 2013. 

The Veteran and his wife testified at a video hearing before the undersigned Veterans' Law Judge in December 2017.  A transcript is of record.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss disability is related to his active service.

2.  The evidence is at least in equipoise as to whether the Veteran's tinnitus disability is related to his active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012);  38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.385 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012);  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Given the favorable decision is a full grant of the issue addressed, further explaining how VA has fulfilled the duties to notify and assist is unnecessary.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110;  38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may also be established when the evidence shows that a veteran had a chronic condition in service or during the applicable presumptive period.  
38 C.F.R. § 3.303(b).  Where a Veteran served ninety days or more of active service, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113, 1137;  
38 C.F.R. §§ 3.307, 3.309(a).  Alternatively, for those listed chronic conditions, a showing of continuity of symptoms affords another route to service connection.  
38 C.F.R. § 3.303 (b) (2016);  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

When positive and negative evidence approximately balance regarding the merits of an issue material to determining the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b).
a.  Hearing Loss

The Veteran asserts he is entitled to service connection for a bilateral hearing loss disability.  Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone or speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz ).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  A May 2013 VA audiological examination notes that the Veteran has hearing loss considered disabling for VA purposes.  38 C.F.R. § 3.385.  A private December 2012 examiner found similarly;  and again in January 2014.  Thus, the first element of service connection is met.

To apply the laws VA administers, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  Here, the Veteran meets all these tests to show a current hearing loss diability, and the existence of the disability has not been disputed.    

As to the second element of service connection, the Veteran has stated that his service in Vietnam exposed him to significant levels of noise as assigned to an artillery unit firing frequently, at least for several months.  No evidence of record contradicts the Veteran's statements of noise exposure and thus the Board finds them credible to establish the second element of noise exposure in service.  
38 C.F.R. § 1154(a). 

As to the third element of service connection, during the Veteran's hearing in December 2017, the Veteran's wife testified that she could not recall exactly when it was she first noted the Veteran my have hearing loss.  At his hearing, on questioning by his accredited representative, the Veteran testified to a long career driving a semitrailer truck moving freight; but that it is not the type of noise exposure that he had in service.   Specifically, the Veteran testified he was always out on a shipping or receiving dock, apparently away from more potentially hearing damaging noises associated with that line of work, such as a "stamping platter."  A further January 2014 filed statement of the Veteran says he believes his exposure to other factors, to include helicopter engines, contributed to his hearling loss and ringing in his left ear-but does not mention years of driving a semitrailer, or being among semi diesel engines operating.  The Veteran is competent to testify about what he experienced as these are events subject to lay observation.   Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Absent probative evidence to the contrary, the Board finds the record contains credible evidence of in-service traumatic noise exposure.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  However, the Veteran is not competent to testify to what caused his hearing disabilities, as that requires medical training and expertise;  and his beliefs as to such are immaterial.  Id.  
  
The Board finds the testimony of both witnesses of little probative value to establish when the Veteran's hearing loss disability onset other than at some point in time after service, possibily more than one-year after service; or as to possible intercurrent causes after service.  However, the Board finds them probative to establish and corroborate that onset of the disability happened sometime after service.  Moreover, the Board notes that no examiner, infra, has opined that the Veteran's truck driving career may have been an intercurrent cause of his hearing loss to tinnitus, even though the Veteran's accredited representative cited in the hearing to a publication of research the Veteran submitted noting helicopter engine noise exposure may contribute to damaging hearing.          

As to the third service connection element, the May 2013 VA examiner opined that the Veteran's bilateral hearing loss is less likely than not (less than 50% probability) caused by or a result of military noise exposure.  To the extent that the Veteran did not participate in direct combat, the Board notes that the Veteran served in a combat zone and his MOS duties were consistent with the noise exposure considered by the examiner.  While the May 2013examiner did note the absence of complaints during or at separation from service, he did not opine on the first year after service, or any other potential causes.  As such, the rationale is of little probative value to explaining what may more likely than not have caused the Veteran's hearing disability.   

As part of his claim, the Veteran obtained his own private audiology examinations in December 2012 and January 2014 from the same examiner.  The Veteran had puretone auditory thresholds at the regulatory frequencies tested and the CNC Maryland word test administered.  This private examiner noted that the Veteran complained of hearing loss and a loud tinnitus in his left ear, and opined that the Veteran's hearing loss is "at least as likely as not associated to his year of service in Vietnam."   No additional rationale was provided beyond reporting the Veteran's statements to him about his military duties and symptoms, but never identifying a approximate time frames of symptoms or onset.  

The Board notes the auditory threshold values the private examiner found are similar to those the May 2013 VA examination identified, reinforcing the diagnosis of a current disability.  However, the Board notes there was little to no rationale given for the positive nexus opinion, which reduces its probative value, since the private examiner did not indicate that he reviewed at all the Veteran's service treatment records or C-file, but only "several documents, including a study by the National Academy of Science..."  The Board has also reviewed the submitted entitled "Noise and Military Service:  Implications for Hearing Loss and Tinnitus," including the following passage relevant to hearing loss claims:  "This analysis does not attempt to address differences related to noise exposure, only differences associated with prior military service."  In that respect, it is unclear how it helps the Veteran's claim since noise exposure is conceded in light of the need for a probative etiological opinion rationale to establish a nexus.        

Nevertheless, based upon the foregoing supportive evidence and resolving reasonable doubt in favor of the Veteran, and finding the examiners' opinions in equipoise as to nexus, the Board finds that the Veteran's bilateral sensorineural hearing loss is related to active service and service connection is warranted. 

	(CONTINUED ON NEXT PAGE)



b. Tinnitus

As to the first element of service connection, the evidence of record includes a diagnosis of tinnitus, as noted in the May 2013 VA examination.  Thus the first element of service connection is met.  

As to the second element of service connection, acoustic trauma in service has been conceded.  Additionally, at the hearing before the Board, the Veteran declined to answer the undersigned's question of when did he first notice hearing loss or the tinnitus or ringing in his ears, answering that "I really can't place a time"; and when asked if it was soon after service, responded that "it just seems like I've had it for a long time is all."  The Veteran is competent to testify that he experienced loud noise and ringing in his ears during or after service, even if he seems unable to relate whether it was years or what decade.  See Layno, 6 Vet. App. at 469-70;  Buchanan, 451 F.3d at 1337.  The Board finds the Veteran's statement credible that he does not know when he noticed tinnitus onset, but has had it a long time since service separation.  Thus the Board grants it weight to establish onset occurred sometime after service separation.   

As to the third element of service connection, the May 2013 VA examiner opined that the Veteran's tinnitis is less likely than not (less than 50% probability) caused by or a result of military noise exposure because the Veteran's STRs show no complaints of hearing problems, normal hearing and ears at the 1968 induction and 1970 separation examintions, and no specific circumstances of onset.  Noting that tinnitus has many causes, the VA examiner opined the most likely etiology of the Veteran's tinnitus is his current hearing loss.  When noting that the Veteran reported his tinnitus is annoying and sometimes interferes with his sleep, the VA examiner offered nothing more with respect to asking the Veteran about his truck-driving career in the 1970s and thereafter, as to how it affected his hearing, if at all.  In so far as what it found, the Board finds the May 2013 examiner competent due to education and training;  and credible due to many years conducting many such tests.  As a result, the Board grants it weight in noting the disability, the lack of treatment in service, but less as to etiology since it did not discuss the Veteran's post-service career and life activies, nor probe for them.     


Finally, the Board notes the absence in the Veteran's file of any documented complaints of hearing loss or tinnitus or similar conditions until December 2012, when he first sought treatment from a private examiner.  The December 2012 private examiner noted that he reviewed documents the Veteran submitted in opining that the Veteran's hearing loss and tinnitus are at least as likely than not associated to his year of service in Vietnam."  Again, the Board has reviewed the submitted article the private examiner noted entitled "Noise and Military Service:  Implications for Hearing Loss and Tinnitus," including the following passage:  "However, as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases."  The December 2012 examiner offered no analysis whatsovever of the Veteran's post-military career driving a semitrailer truck, or any other activities, even while noting he was "exposed to helicopter engines";  but only noted he worked as a truck driver after service, not identifying when or for how long.     

At the December 2017 hearing, after questioning about tinnitus, the Veteran testified that his hearing disability has been "continuous for, well, 50 years...and the ringing has been similar."  The Board finds the Veteran's statements regarding continuous, constant and persistent symptoms competent because tinnitus is observable by a layperson.  See Charles v. Principi, 16 Vet. App. 370, 374   (2002).  A layperson competently testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995);  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Given the consistency of the Veteran's statements, the Board finds his assertions of continuity of symptomatology credible and probative, even if indeterminate as to exact date or relative time period of onset prior to seeking treatment on or about December 2012. 

Accordingly, the Board finds that the Veteran incurred tinnitus in service and service connection is warranted, granting the Veteran the benefit of the doubt and finding the evidence of record in relative equipoise.



ORDER

1.  Entitlement to service connection for a bilateral sensorineural hearing loss disability is granted.

2.  Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


